EXHIBIT 10.1

3D SYSTEMS Corporation

Appendix A to the Amended and Restated 2004 Incentive Stock Plan

 

This Appendix A  (“Israeli Appendix”) to the 3D Systems Corporation Amended and
Restated 2004  Stock Incentive Stock Plan (the “Plan”) is hereby established
effective as of March 11, 2015.

 

1.



Definitions

As used herein, the following terms shall have the meanings hereinafter set
forth, unless the context clearly indicates to the contrary. Any capitalized
term used herein which is not specifically defined in this Israeli Appendix
shall have the meaning set forth in the Plan.

 

1.1



“Affiliate”  – for purposes of eligibility under the Israeli Appendix shall have
the meaning of the term in the Plan, provided however that any affiliated entity
shall be an “employing company” within the meaning of such term in Section 102
of the Ordinance.

 

1.2



“Affiliated Company” – either an Affiliate or a Subsidiary.

 

1.3



“Election” – the election by the Company, with respect to grant of 102 Trustee
Awards, of either one of the following tax tracks – “Capital Gains Tax Track” or
“Ordinary Income Tax Track”, as provided in and in accordance with the Section
102.

 

1.4



“Exercised Stock” – (i) shares of Common Stock purchased pursuant to the
exercise of a Stock Option; and/or (ii) any shares of Common Stock issued by the
Company pursuant to Section 7(e)(ii) to the Plan.

 

1.5



“Fair Market Value” – solely for the purposes of 102 Trustee Awards, if and to
the extent Section 102 prescribes a specific mechanism for determining the Fair
Market Value of any Common Stock issued in connection with an Award, then
notwithstanding the definition in the Plan, the Fair Market Value of 102
Trustee Awards shall be as prescribed in Section 102, if applicable.

 

1.6



“102 Non-Trustee Award” – an Award granted not through a Trustee in accordance
with and pursuant to Section 102.

 

1.7



“3(i) Award” – an Award granted pursuant to Section 3(i) of the Ordinance.

 

1.8



“Award”  – a grant of an Option or Restricted Stock Unit.

 

1.9



“Ordinance” – the Israeli Income Tax Ordinance [New Version], 1961, and the
rules and regulations promulgated thereunder, as are in effect from time to
time, and any similar successor rules and regulations.

 

1.10



“Restricted Period” – as defined in Section 4.3 hereinbelow.

 

1.11



“Section 102” – Section 102 of the Ordinance and the rules and regulations
promulgated thereunder, as are in effect from time to time, and any similar
successor rules and regulations.

 

1.12



“Subsidiary” – for purposes of eligibility under the Israeli Appendix shall have
the meaning of the term in the Plan, provided however that any affiliated entity
shall be an “employing company” within the meaning of such term in Section 102
of the Ordinance.

 

1.13



“Trustee” – the trustee designated or replaced by the Company and/or applicable
Affiliated Company for the purposes of the Plan and approved by the Israeli Tax
Authorities all in accordance with the provisions of Section 102.

 

1.14



“102 Trustee Award” – an Award granted through a Trustee in accordance with and
pursuant to Section 102.

 

 

253304/1

--------------------------------------------------------------------------------

 

 

 

1.15



“102 Trustee Option” – an Option granted through a Trustee in accordance with
and pursuant to Section 102.

 

2.



General

2.1



The purpose of this Israeli Appendix is to establish certain rules and
limitations applicable to Awards granted to Participants, the grant of Awards to
whom (or, as applicable, the exercise thereof by whom) are subject to taxation
by the Israeli Income Tax (“Israeli Participants”), in order that such Awards
may comply with the requirements of Israeli law, including, if applicable,
Section 102.

 

2.2



The Plan and this Israeli Appendix are complementary to each other and shall be
read and deemed as one. In the event of any contradiction, whether explicit or
implied, between the provisions of this Israeli Appendix and the Plan, the
provisions of this Israeli Appendix shall prevail with respect to Awards granted
to Israeli Participants.

 

2.3



Awards may be granted under this Israeli Appendix in one of the following tax
tracks, at the Company’s discretion and subject to applicable restrictions or
limitations as provided in applicable law including without limitation any
applicable restrictions and limitations in Section 102 regarding the eligibility
of Israeli Participants to each of the following tax tracks, based on their
capacity and relationship towards the Company:

 

(i) 102 Trustee Awards- in such tax track as determined in accordance with the
Election; or

 

(ii) 102 Non-Trustee Awards; or

 

(iii) 3(i) Awards.

 

For avoidance of doubt, the designation of the Awards to any of the above tax
tracks shall be subject to the terms and conditions set forth in Section 102.

 

3.



Administration

Without derogating from the powers and authorities of the Board detailed in the
Plan, the Board and/or the Committee shall have the sole and full discretion and
authority, without the need to submit its determinations or actions to the
stockholders of the Company for their approval or authorization, unless such
approval is required to comply with applicable law, to administer this Israeli
Appendix and to take all actions related hereto and to such administration,
including without limitation the performance, from time to time and at any time,
of any and all of the following:

 

(a)



the determination of the specific tax track (as described in Section 2.3 above)
in which the Awards are to be issued.

 

(b)



the Election;

 

(c)



the appointment of the Trustee

 

(d)



the adoption of forms of Award Agreements to be applied with respect to Israeli
Participants (the “Israeli Award Agreement”), incorporating and reflecting,
inter alia, relevant provisions regarding the grant of Awards in accordance with
this Israeli Appendix, and the amendment or modification from time to time of
the terms of such Israeli Award Agreements.

 

4.



102 Trustee Awards

4.1



Grant in the Name of Trustee:

Notwithstanding anything to the contrary in the Plan, 102 Trustee Awards granted
hereunder shall be granted to, and any Exercised Stock shall be issued to, and
all rights attached to the 102 Trustee Awards (including bonus shares) shall be
issued to, the Trustee, and all such options and shares shall be registered in
the name of the Trustee, who shall hold them in trust until such time as they
are



 

2

 

--------------------------------------------------------------------------------

 

 

released by the transfer or sale thereof by the Trustee. In case the
requirements of Section 102 for 102 Trustee Awards are not met, then the 102
Trustee Awards may be regarded as 102 Non-Trustee Awards, all in accordance with
the provisions of Section 102. Notwithstanding anything to the contrary in the
Plan, the Date of Grant of a 102 Trustee Award shall be the date determined by
the Board and/or the Committee to be the effective date of the grant of the 102
Trustee Awards to an Israeli Participant, or, if the Board and/or the Committee
have not determined such effective date, the date of the resolution of the Board
and/or the Committee approving the grant of such Awards, which in the case of
102 Trustee Awards shall not be before the lapse of 30 days (or such other
period which may be determined by the Ordinance from time to time) from the date
upon which the Plan is first submitted to the relevant Israeli Tax Authorities.

 

4.2



Exercise of Vested 102 Trustee Options and applicable actions in respect to
Restricted Stock Units:

4.2.1

(a)



Unless other procedures shall be determined from time to time by the Board
and/or the Committee and notified to the Israeli Participants, the mechanism of
exercising vested 102 Trustee Options shall be in accordance with the provisions
of the Plan, except that any notice of exercise of 102 Trustee Options shall be
made in such form and method in compliance with the provisions of Section 102
and shall also be delivered in copy to the authorized representative of the
Affiliated Company with which the Israeli Participant is employed and/or
engaged, if applicable, and to the Trustee.

 

(b)



In order to exercise the 102 Trustee Options, the Participant shall deliver to
the Trustee, a notice of exercise, in a form as shall be determined by the
Trustee, and that will be available at the Company’s principal offices until the
expiration of the Stock Options. The Participant shall specify in the notice of
exercise the amount of Stock Options that he/she wishes to exercise and his/her
election of one of the following alternatives:

 

i.



Exercise of the Options where the Exercised Stock shall be held by the Trustee
for the Participant, in a trust account that shall be opened by the Trustee for
the Participant;

ii.



Exercise of the Options and sale of the Exercised Stock by the Trustee for the
Participant, whether in whole or in part, as shall be determined by the
Participant, provided, however, that there is no legal hindrance with respect to
the sale of the Exercised Stock (restriction provisions);

iii.



Exercise of the Options and transfer of the Exercised Stock, that shall be
registered in the name of the relevant registration company of a bank (the
“Registration Company”), to the Participant’s bank account; and

(c)



The Trustee shall verify with the Company the eligibility of the Participant to
take such actions and shall act as aforesaid, subject to receipt of a written
approval by the Company that the Participant is entitled to exercise the Options
or exercise the Options and sell the Exercised Stock or exercise the Options and
release the Exercised Stock, as the case may be.

 

4.2.2     Upon the lapse of the restrictions applicable to the Restricted Stock
Units pursuant to the Plan, should the Company elect to issue any Common Stock
as per Section 7(e)(ii) to the Plan, the Participant may elect to take any of
the following actions, and shall deliver to the Trustee a notice with respect to
his/her election with respect thereto (with a copy to the Company and to the
authorized representative of the Affiliated Company with which the Israeli
Participant is employed and/or engaged, if applicable):

i.



The sale of the Exercised Stock by the Trustee for the Participant, whether in
whole or in part, as shall be determined by the Participant, provided, however,
that there is no legal hindrance with respect to the sale of the Exercised Stock
(restriction provisions); and

ii.



The transfer by the Trustee of the Exercised Stock, that shall be registered in
the name of the relevant Registration Company to the Participant’s bank account.





 

3

 

--------------------------------------------------------------------------------

 

 

4.2.3

(a)



(i) In the event that the Participant has elected the alternative specified in
Sub-Section 4.2.1(b)(i) above, the Trustee shall transfer to the Participant a
written confirmation that the Trustee has received from the Participant the
Exercise Price specified in the notice of exercise; and (ii) in the event the
Company elects to issue any Common Stock as per Section 7(e)(ii) to the Plan,
the Company shall provide the Participant and the Trustee with written notice of
its election thereto. The Exercised Stock issued pursuant to this Sub-Section
4.2.3(a) shall be issued in the name of the Trustee and shall be registered in
the Trustee’s name in the Company’s books, or alternatively be allocated in the
name of the Registration Company and shall be deposited in a trust account in
the name of the Trustee (provided, however, that should the Committee determines
that any actual payment by or consideration from the Participant should be made
(“RSU Consideration”) no such action shall be taken until such RSU consideration
has been provided by the Participant).

 

(b)



In the event that the Participant has elected the alternative specified in
Sub-Section 4.2.1(b)(ii) or Sub-Section 4.2.2(i) above, namely, requested to
sell on his behalf the Exercised Stock, the Participant shall instruct the
Trustee to sell the Exercised Stock at the New York Stock Exchange and, solely
with respect to 102 Trustee Options, transfer to the Company the Exercise Price
specified in the notice of exercise (provided that should the Restricted Share
Units be subject to the provision by the Participant of an RSU Consideration no
action pursuant to this Section 4.2.3(b) shall be taken by the Trustee prior to
receipt of the entire RSU Consideration from the Participant). Additionally, the
Participant shall instruct the Trustee to deduct the amount of taxes (including
national insurance and health insurance payments and any other mandatory
payment, if applicable) and any other mandatory payments that shall be
applicable to the Participant with respect to the exercise of Options, if
applicable, and sale of Exercised Stock. The Exercised Stock shall be allocated
in the name of the Trustee and shall be registered in the Trustee’s name in the
Company’s books, or alternatively be allocated in the name of the Registration
Company and shall be transferred to the Trustee, subject to the instructions of
the New York Stock Exchange, if any. In the event that the Participant has
instructed the Trustee to sell the Exercised Stock, he/she shall not be allowed
to cancel his/her notice and instruction, in the event that the exercise and/or
sale have been already performed. Upon reception of the consideration from the
sale, the Trustee shall use the consideration as follows: (1) deduct from such
consideration the amount of tax payments applicable according to law and
approvals of the tax authorities and other mandatory payments applicable to the
Participant with respect to the exercise of the Options, if applicable, and the
sale of the Exercised Stock, in amounts with respect to which the Company has
informed the Trustee and shall transfer these amounts to the tax authorities,
whether directly or through the Company, as the case may be; (2) deduct from
such consideration the Exercise Price or, if applicable, the RSU Consideration,
and transfer the Exercise Price or RSU Consideration, as applicable, to the
Company; (3) deduct from such consideration the fees to which the Trustee and
the performer of the sale are entitled to according to the provisions of the
agreement that shall be executed between the Company, the Trustee and the
performer of the sale; (4) transfer to the Participant’s bank account the
consideration from the sale after deduction of the applicable amounts specified
in sub-sections (1), (2) and (3) above.

 

(c)



In the event that the Participant has elected the alternative specified in
Sub-Section 4.2.1(b)(iii) or Sub-Section 4.2.2(ii) above, namely, requested that
the Exercised Stock shall be transferred at his/her disposal, he/she shall
attach to the notice a written approval by the Trustee that the Trustee has
received from the Participant the Exercise Price, or, if applicable, the RSU
Consideration, specified in the notice and an approval by the tax assessor that
the Participant has paid the income tax applicable to the Participant with
respect to the aforesaid transfer of Exercised Stock, in accordance with Section
102, if applicable, or any other law, together with the Company’s approval that
the Participant has paid the remaining mandatory payments applicable to the
Participant. The Trustee shall transfer, whether directly or through the
Company, the amount of tax and other mandatory payments to the tax authorities,
as the



 

4

 

--------------------------------------------------------------------------------

 

 

case may be, in the relevant date as required by applicable law. Upon the lapse
of 15 business days thereafter, the Trustee shall transfer to the Registration
Company the Exercised Stock in favor of the Participant and the Company shall
apply to the New York Stock Exchange in order to list the aforesaid Exercised
Stock for trade at the New York Stock Exchange.

 

(d)



The Company shall be entitled to change, at any time, the exercise procedure and
the provisions with respect to the sale, as may be required, in order to
moderate and improve the exercise procedure, the exercise and release and the
exercise and sale, and adjust them to changes of the applicable law, and in
light of the experience that the Company shall have in the future with respect
to the operation of such procedures. The Company shall notify the Participants
with respect to such changes, in the event that the change is relevant to the
Participants. The changes shall be made in coordination with the Trustee, if any
and subject to the provisions of Section 102, if applicable and the rules and
regulations promulgated there under, in the event that they are applicable to
the relevant Participants.

 

4.3    Restrictions on Transfer:

(a)



102 Trustee Awards, or any Exercised Stock issued in respect to the 102 Trustee
Awards, and all rights attached thereto (including bonus shares), shall be held
by the Trustee for such period of time as required by the provisions of Section
102 applicable to Awards granted through a Trustee in the applicable tax track,
as per the Election (the “Restricted Period”).

 

(b)



Subject to the provisions of Section 102 and any rules or regulation or orders
or procedures promulgated thereunder, the Israeli Participant shall provide the
Company and the Trustee with a written undertaking and confirmation under which
the Israeli Participant confirms that he/she is aware of the provisions of
Section 102 and the Elected tax track and agrees to the provisions of the Trust
Note executed between the Company and the Trustee, and undertakes not to
release, by sale or transfer, the 102 Trustee Awards, and any Exercised Stock
issued in respect to the 102 Trustee Awards, and all rights attached thereto
(including bonus shares, if any) prior to the lapse of the Restricted Period.
The Israeli Participant shall not be entitled to sell or release from trust the
102 Trustee Awards, nor any Exercised Stock issued in respect to the 102 Trustee
Awards, nor any right attached thereto (including bonus shares), nor to request
the transfer or sale of any of the same to any third party, before the lapse of
the Restricted Period. Notwithstanding the above, if any such sale or transfer
occurs during the Restricted Period, the sanctions under Section 102 of the
Ordinance and under any rules or regulation or orders or procedures promulgated
thereunder shall apply to and shall be borne by such Israeli Participant.

 

(c)



Without derogating and subject to the above, and to all other applicable
restrictions in the Plan, this Israeli Appendix, the Award Agreement and
applicable law, the Trustee shall not release, by sale or transfer, any
Exercised Stock issued in respect to 102 Trustee Awards, and all rights attached
thereto (including bonus shares) to the Israeli Participant, or to any third
party to whom the Israeli Participant wishes to sell the Exercised Stock (unless
the contemplated transfer is by will or laws of descent) unless and until the
Trustee has either (a) withheld payment of all taxes required to be paid upon
the sale or transfer thereof, if any, or (b) received confirmation either that
such payment, if any, was remitted to the tax authorities or of another
arrangement regarding such payment, which is satisfactory to the Company and the
Trustee. For the removal of doubt, it is clarified that the Trustee may release
by sale or transfer to a third party only Exercised Stock (and not Awards).

 

4.4     Rights as Stockholder:

Without derogating from the provisions of the Plan, it is hereby further
clarified that with respect to Exercised Stock issued pursuant to the exercise
of 102 Trustee Options, as long as they are registered in the name of the
Trustee, the Trustee shall be the registered owner of such stocks.
Notwithstanding, the Trustee shall not exercise the voting rights conferred by
such Exercised Stock issued pursuant to the exercise of 102 Trustee Options in
any way whatsoever, and shall not issue a proxy to any person or entity to vote
such stocks (other than to the applicable Israeli Participant, subject to and in
accordance with the provisions of Section 102). Notwithstanding, the Company
shall be entitled at its



 

5

 

--------------------------------------------------------------------------------

 

 

sole discretion, and not required, to distribute dividends directly to the
Israeli Participants, subject to tax withholding at source.

 

4.5     Bonus Shares:  

All bonus shares to be issued by the Company, if any, with regard to Exercised
Stock issued pursuant to the exercise of 102 Trustee Options, while held by the
Trustee, shall be registered in the name of the Trustee; and all provisions
applying to such Exercised Stock shall apply to bonus shares issued by virtue
thereof, if any, mutatis mutandis. Said bonus shares shall be subject to the
Restricted Period of the Exercised Stock issued pursuant to the exercise of 102
Trustee Options by virtue of which they were issued. 

 

4.6     Voting:

Without derogating from the provisions of the Plan, solely with respect to
Exercised Stock of 102 Trustee Options, such Exercised Stock shall be voted in
accordance with the provisions of Section 102.

 

4.7     Conditions of Issuance:

Without derogating from the provisions of Section 13 of the Plan, and in
addition thereto, any satisfaction of Withholding Tax Obligation referred to
therein shall, in the event of 102 Trustee Awards also need to be satisfactory
to the Trustee.

 

5.



102 Non-Trustee Awards

5.1



102 Non-Trustee Awards granted hereunder shall be granted to, and any Exercised
Stock issued in connection with such 102 Non-Trustee Awards shall be issued to,
the Israeli Participant.

 

5.2



Without derogating and subject to the above, and to all other applicable
restrictions in the Plan, this Israeli Appendix, the Award Agreement and
applicable law, the Exercised Stock issued with respect to the 102 Non-Trustee
Awards, and all rights attached thereto (including, if applicable, bonus shares)
shall not be transferred unless and until the Company has either (a) withheld
payment of all taxes required to be paid upon the sale or transfer thereof, if
any, or (b) received confirmation either that such payment, if any, was remitted
to the tax authorities or of another arrangement regarding such payment, which
is satisfactory to the Company.

 

5.3



An Israeli Participant to whom 102 Non-Trustee Awards are granted must provide,
upon termination of his/her employment, a surety or guarantee to the
satisfaction of the Company, to secure payment of all taxes which may become due
upon the future transfer of his/her Exercised Stock to be issued in connection
with his/her outstanding 102 Non-Trustee Awards, all in accordance with the
provisions of Section 102.

 

6.



3(i) Awards

6.1



3(i) Awards granted hereunder shall be granted to, and the Exercised Stock
issued pursuant thereto issued to, the Israeli Participant.

 

6.2



Without derogating and subject to the above, and to all other applicable
restrictions in the Plan, this Israeli Appendix, the Award Agreement and
applicable law, the Exercised Stock issued in connection with the 3(i) Awards,
and all rights attached thereto (including, as applicable, bonus shares) shall
not be transferred unless and until the Company has either (a) withheld payment
of all taxes required to be paid upon the sale or transfer thereof, if any, or
(b) received confirmation either that such payment, if any, was remitted to the
tax authorities or of another arrangement regarding such payment, which is
satisfactory to the Company.

 

6.3



The Company may require, as a condition to the grant of the 3(i) Awards, that an
Israeli Participant to whom 3(i) Awards are to be granted, provide a surety or
guarantee to the satisfaction of the Company, to secure payment of all taxes
which may become due upon the future transfer of his/her Exercised Stock to be
issued in connection with his/her outstanding 3(i) Awards.  





 

6

 

--------------------------------------------------------------------------------

 

 



7.



Tax Consequences

Without derogating from and in addition to any provisions of the Plan, any and
all tax and/or other mandatory payment consequences arising from the grant or,
as applicable, exercise of Awards, the payment for or the transfer or sale of
Exercised Stock, or from any other event or act in connection therewith
(including without limitation, in the event that the Awards do not qualify under
the tax classification/tax track in which they were intended) whether of the
Company, an Affiliated Company, the Trustee or the Israeli Participant,
including without limitation any non-compliance of the Israeli Participant with
the provisions hereof, shall be borne solely by the Israeli Participant. The
Company, any applicable Affiliated Company, and the Trustee, may each withhold
(including at source), deduct and/or set-off, from any payment made to the
Israeli Participant, the amount of the taxes and/or other mandatory payments of
which is required with respect to the Awards and/or Exercised Stock.
Furthermore, each Israeli Participant shall indemnify the Company, the
applicable Affiliated Company and the Trustee, or any one thereof, and to hold
them harmless from any and all liability for any such tax and/or other mandatory
payments or interest or penalty thereupon, including without limitation
liabilities relating to the necessity to withhold, or to have withheld, any such
tax and/or other mandatory payments from any payment made to the Israeli
Participant.

 

Without derogating from the aforesaid, each Israeli Participant shall provide
the Company and/or any applicable Affiliated Company with any executed
documents, certificates and/or forms that may be required from time to time by
the Company or such Affiliated Company in order to determine and/or establish
the tax liability of such Israeli Participant.  

 

Without derogating from the foregoing, it is hereby clarified that the Israeli
Participant shall bear and be liable for all tax and other consequences in the
event that his/her 102 Trustee Awards and/or the Exercised Stock issued in
connection thereof, as applicable, are not held for the entire Restricted
Period, all as provided in Section 102.

 

The Company and/or when applicable the Trustee shall not be required to release
any share certificate to an Israeli Participant until all required payments have
been fully made.

 

8.



Currency Exchange Rates

Except as otherwise determined by the Board and/or the Committee, all monetary
values with respect to Awards granted pursuant to this Israeli Appendix,
including without limitation the Fair Market Value and, if applicable, the
Exercise Price of each Award, shall be stated in United States Dollars. In the
event that the Exercise Price is in fact to be paid in New Israeli Shekels, at
the sole discretion of the Board and/or the Committee, the conversion rate shall
be the last known representative rate (published by the Bank of Israel) of the
U.S. Dollars to the New Israeli Shekels on the date of payment.

 

 

9.



Subordination to the Ordinance

9.1



It is clarified that the grant of the 102 Trustee Awards hereunder is subject to
the approval by the Tax Authorities of the Plan, this Israeli Appendix and the
Trustee, in accordance with Section 102.

 

9.2



Any provisions of the Section 102 or Section 3(i) of the Ordinance and/or any of
the rules or regulations promulgated thereunder, which is not expressly
specified in the Plan or in the applicable Award Agreement, including without
limitation any such provision which is necessary in order to receive and/or to
keep any tax benefit, shall be deemed incorporated into this Israeli Appendix
and binding upon the Company, and applicable Affiliated Company and the Israeli
Participant.

 

9.3



With regards to 102 Trustee Awards, the provisions of the Plan and/or this
Israeli Appendix and/or the Award Agreement shall be subject to the provisions
of Section 102 and the Tax Assessing Officer’s permit, and the said provisions
and permit shall be deemed an integral part of the Plan and of this Israeli
Appendix and of the Award Agreement.





 

7

 

--------------------------------------------------------------------------------

 

 



9.4



The Awards, the Plan, this Israeli Appendix and any applicable Award Agreements
are subject to the applicable provisions of the Ordinance, which shall be deemed
an integral part of each, and which shall prevail over any term that is
inconsistent therewith.

 

10.



Governing Law & Jurisdiction

10.1



This Israeli Appendix shall be governed by and construed and enforced in
accordance with the laws of the State of Israel applicable to contracts made and
to be performed therein, without giving effect to the principles of conflict of
laws. The competent courts of the city of Tel Aviv, Israel shall have sole
jurisdiction in any matters pertaining to this Israeli Appendix, to exclude all
other courts.

 

11.



Other Terms

11.1



All other term and conditions not specifically amended or changed by virtue of
this Israeli Appendix shall remain valid and enforceable.

 



 

8

 

--------------------------------------------------------------------------------